DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 8/9/22 are acknowledged. Claim 1 has been amended. Claims 1-12 are pending. 
Claims 2 and 4-12 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 4/29/22.
Claims 1 and 3 are under examination as they read on the elected species BMPRII.
Withdrawn Objection and Rejection
The objection to claim 1 for minor informalities is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
The rejection of claims 1 and 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to enable one skilled in the
art to which it pertains, or with which it is most nearly connected, to make and/or use the
invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraph 6, page 2 of the previous Office action.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The claims are drawn to a transgenic CHO cell line wherein a bone morphogenetic protein (BMP) type I receptor gene (BMPRIA) or a BMP type II receptor gene (BMPRII) is knocked out. 
The specification teaches that CHO cell line wherein BMP type I receptor gene or BMP type II receptor gene is knocked out can have a mutation in the nucleotide sequence of the 2nd exon of the BMPRIA gene. The specification teaches that the BMPRIA gene knock out transgenic CHO cell line has been transfected with a vector comprising the nucleotide sequences represented by SEQ ID NO: 10 and SEQ ID NO: 13, so that the nucleotide sequence of the 2nd exon of the BMPRIA gene has been mutated. The specification teaches that the BMPRII gene knock out transgenic CHO cell line has been transfected with a vector comprising the nucleotide sequences of SEQ ID NO: 11, SEQ ID NO: 12, and SEQ ID NO: 13, so that the nucleotide sequences of the 2nd to 5th exons of the BMPRII gene have been mutated.
Although the claims are inclusive of a CHO cell line, wherein a BMPRIA gene has been knocked out by transfection of SEQ ID NO: 10 and SEQ ID NO: 11, the claims also include CHO cell lines wherein the BMPRIA gene has been knocked out by any means. This would represent a large pool of CHO cell lines that must have similar functional activity. There is no limit in the claims, as written, that knock out be achieved by a mutation in the 2nd to 5th exon. As a result, there are potentially thousands of mutations that could result in a CHO cell line wherein the BMPRIA gene is knocked out. With the exception of a CHO cell line comprising a vector comprising SEQ ID NO: 10 and SEQ ID NO: 11, Applicants have not described any CHO cell line wherein the BMPRIA gene is knocked out. The specification provides limited guidance regarding which exons can be modified in the CHO cell line to knock out BMPRIA, while maintaining functionality.  Therefore, the CHO cell lines are claimed only be their functional characteristics and the specification fails to provide sufficient correlation between the claimed functional characteristics and the necessary structural components.
Thus, the genus of CHO cell lines is extremely broad because the claims recite generic and incompletely described CHO cell lines. One of ordinary skill in the art would not be reasonably apprised of the structure of the CHO cell lines without adequate descriptions of its component parts or overall makeup. The generically claimed CHO cell line wherein a BMPRIA gene is knocked out does not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the genus of CHO cell lines recited in the claims. For instance, without knowing the structure of the BMPRIA gene and what component is mutated, one would not be able to adequately describe the claimed CHO cell line wherein the BMPRIA gene is knocked out. Therefore, the specification does not provide adequate written description to identify the broad and variable genus of CHO cell lines because, inter alia, the specification does not disclose a correlation between the necessary structure of the CHO cell lines and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed CHO cell line may generically describe the cells function, it does not describe the CHO cell line itself.  A definition by function does not suffice to define the genus because it is only an indication of what the CHO cell line does, rather than what it is; therefore it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of CHO cell lines is highly variable (i.e. each CHO cell line would necessarily have a unique structure; see MPEP 2434), the generic description of the CHO cell lines is insufficient to describe the genus.
Further, applicants have not shown possession of a representative number of species of CHO cell lines. As noted above, the claims are generic for the components of the CHO cell line, and the claims do not specify how the BMPRIA gene knockout is achieved. Although the specification provides a single species of CHO cell lines, wherein a vector comprising SEQ ID NO: 10 and SEQ ID NO: 11 is inserted into the CHO cell line to knockout the BMPRIA gene, this feature is not claimed, and furthermore, the claims encompass far more than this single species.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.") (MPEP 2163). Thus, the specification does not provide adequate guidance of the genus of CHO cell lines commensurate in scope with the claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
The state of the art regarding the structure-function correlation cannot be relied upon because functional characteristics of any peptide/protein are determined by its structure as evidenced by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution of an amino acid (e.g. alanine) in a sequence results in unpredictable changes in the 3-dimenstional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column).
Given not only the teachings of Bowie et al., Lazar et al., Burgess et al., and Greenspan et al., but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed CHO cell lines in which the BMPRIA gene is knocked out could not be predicted based on sequence identity.  Clearly, it could not be predicted that gene that shares only partial homology with a disclosed gene or that is a fragment of a given SEQ ID NO. will function in a given manner.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of CHO cell lines. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of CHO cell lines to Applicant. Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed CHO cell line such that one would be able to distinguish it from the CHO cell lines of the prior art. Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of CHO cell lines as claimed.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed method which encompasses treating any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a transgenic CHO cell line wherein a bone morphogenetic protein (BMP) type I receptor gene (BMPRIA) or a BMP type II receptor gene (BMPRII) is knocked out. 
The claims recite that the BPRIA gene is knocked out; however, there is not indication how this structural change is achieved. Although there are many ways to delete a gene, it is unclear which of those ways are encompassed by the instant claims, such that a CHO cell line has a deletion of the BMPRIA gene. For instance, is the knockout achieved by insertion of a particular vector, or is the CHO cell line made using siRNA. Without such information, one of skill in the art would not be apprised of the metes and bounds of the claims. Claim 3 does not remedy the deficiency of claim 1 and thus, is included in the rejection. Clarification and/or correction is required. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646